r
                                                r's       7 r'k,

                                                          v.1
                                                                                              07/19/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 07-0011


                                        PR 07-0011                           FILED
                                                                              JUL 1 9 2021
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             Statia of rvin,ltarta
IN THE MATTER OF CALLING A RETIRED                                   ORDER
DISTRICT JUDGE TO ACTIVE SERVICE




      The Honorable John W.Parker, Judge of the District Court for the Eighth Judicial
District ofthe State of Montana,has requested the assistance ofretired District Judge Mike
Salvagni to assume jurisdiction ofthe Cascade County Adult Drug Treatment Court, when
requested by Judge Parker, from July 20, 2021, through January 31, 2022.
      Judge Salvagni has retired under the provisions ofthe Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103(a) and (b), MCA, has
advised that he is agreeable to assisting the Eighth Judicial District Court with the
above-listed matters.
      IT IS HEREBY ORDERED:
       1. The Honorable Mike Salvagni, retired District Judge, is hereby called to active
service in the District Court of the Eighth Judicial District of the State of Montana, to
assume jurisdiction of and preside over the Cascade County Adult Drug Treatment Court
when requested from July 20,2021,through January 31, 2022, and is hereby authorized to
proceed with any and all necessary hearings, opinions, and orders, including final
resolution ofsaid matters.
       2. For all active service, Judge Salvagni shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court ofthe Eighth Judicial
District, with the request that this Order be publicly posted for all counsel of record in all
cases scheduled in the Cascade County Adult Drug Treatment Court on the above-listed
dates.
         4. A copy ofthis Order shall also be fumished to the Honorable John W.Parker, the
Honorable Mike Salvagni, and to Cathy Pennie, Office of the Supreme Court
Administrator.
         This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
         DATED this 1 9 —ctay of July, 2020.



                                                                Chief Justice




                                               2